

Exhibit 10.7


Director Compensation Summary


In April 2012, the Compensation Committee of the Board of Directors (the
“Board”) engaged Pearl Meyer & Partners (“PM&P”) to review the compensation
provided to members of the Company's Board who are not employees of Lionsgate
(the “Non-Employee Directors”). In conducting its assessment, PM&P reviewed the
following: (i) the components of the Company's then-current Non-Employee
Director compensation program (which included an annual Non-Employee Director
retainer, per meeting Board fees, committee compensation and past grants of
equity awards); (ii) the Company's non-executive chairman compensation relative
to the Company's Non-Employee director compensation; (iii) the general structure
of the Board (including past and projected time commitments for service on the
Board); and (iv) Non-Employee Director compensation among two comparator groups
consisting of (a) a group of general industry companies with revenues ranging
from $750 million to $3 billion and (b) a select group of eight companies within
the broader media and leisure product industries. PM&P's assessment found the
Company's then-current non-employee director compensation levels to be in the
bottom quartile of the comparators.


Based on PM&P's assessment and as recommended and approved by the Compensation
Committee and the Board at meetings held in May 2012, effective May 24, 2012,
the Non-Employee Directors are entitled to receive an annual retainer of
$50,000, an equivalent of $50,000 in the form of restricted share units to be
granted annually on the date of the Company's Annual General Meeting of
Shareholders and a fee of $1,400 for each meeting of a committee on which a
Non-Employee Director is a member and attends, in person via teleconference or
via videoconference. The restricted share units vest in annual installments over
three years following the date of grant and are paid upon vesting in an
equivalent number of Lionsgate common shares (the “Shares”). Additionally, the
non-employee Chairman of the Board is entitled to receive an additional annual
retainer of $52,000, the Chairman of the Audit Committee of the Board is
entitled to receive an additional annual retainer of $15,000, and the Chairman
of the Compensation Committee of the Board, the Chairman of the Nominating and
Corporate Governance Committee of the Board, and the Chairman of the Strategic
Advisory Committee of the Board are each entitled to receive an additional
annual retainer of $10,000.


The retainers and fees for the Non-Employee Directors are paid, at the
director's election, either 50% in cash and 50% in the form of Lionsgate Shares
or 100% in the form of Shares. Retainers are paid in two installments each year,
with the number of Shares to be delivered in payment of any retainer to be
determined by dividing the dollar amount of the retainer to be paid in the form
of Shares by the average closing price of Shares for the previous five business
days prior to payment.


Lionsgate requires that Non-Employee Directors maintain an ownership position in
Lionsgate of at least $150,000 of Shares; provided, however, that new directors
shall have three years from their initial election to the Board to reach this
ownership threshold. Pursuant to Lionsgate's policies, directors are also
reimbursed for reasonable expenses incurred in the performance of their duties.







